IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


RONNIE DEVANE,

              Appellant,

 v.                                                       Case No. 5D18-705

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed July 20, 2018

3.801 Appeal from the Circuit
Court for Putnam County,
Clyde E. Wolfe, Judge.

Ronnie Devane, East Palatka, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Appellant filed a motion for correction of jail credit pursuant to Florida Rule of

Criminal Procedure 3.801. In that motion, he claimed that he was entitled to an additional

credit of 194 days in jail. The trial court granted the motion in part, concluding that based

on its review of the court records, Appellant was only entitled to twelve additional days of

jail credit. Thus the trial court denied the remainder of the requested jail credit. However,

the trial court did not attach relevant portions of the record to the order under review. See
Fla. R. Crim. P. 3.850(f)(5) (“If the denial is based on the records in the case, a copy of

that portion of the files and records that conclusively shows that the defendant is entitled

to no relief shall be attached to the final order.”). 1 Accordingly, we reverse the order under

review and remand this case to the trial court for it to grant the relief requested, conduct

an evidentiary hearing, or attach the appropriate records to the order.


       REVERSED and REMANDED with instructions.


COHEN, C.J., SAWAYA and TORPY, JJ., concur.




       1See Fla. R. Crim. P. 3.801(e) (incorporating into Rule 3.801 the requirements of
Rule 3.850(f)).


                                              2